NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 11, 2009
                                   Decided March 12, 2009

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐2474

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Indiana,
                                                 Hammond Division.
           v.
                                                 2:07 CR 60 PS
NEVILLE WILLIAMS,
     Defendant‐Appellant.                        Philip P. Simon, 
                                                 Judge.




                                          O R D E R

       Neville Williams was indicted on three counts of distributing crack, see 21 U.S.C.
§ 841(a)(1), one count of possessing a firearm as a felon, see 18 U.S.C. § 922(g)(1), and one
count of possessing marijuana, see 21 U.S.C. § 844(a).  In a plea agreement the government
agreed to drop the last four counts and to recommend a sentence at the bottom of the
guidelines range; in return, Williams agreed to plead guilty to one count of distributing
crack and to waive his right to appeal.  The district court accepted the government’s
No. 08‐2474                                                                               Page 2

sentencing recommendation and imposed a term of 151 months’ imprisonment under the
career‐offender guideline, see U.S.S.G. § 4B1.1.  Williams appealed, but his appointed
counsel have moved to withdraw because they cannot discern a nonfrivolous basis for
appeal.  See Anders v. California, 386 U.S. 738 (1967).  We invited Williams to respond to
counsels’ submission under Circuit Rule 51(b), but he declined to do so.  We limit our
review to the potential issues counsel identify.  See United States v. Schuh, 289 F.3d 968, 973‐
74 (7th Cir. 2002).

       Because Williams does not wish to set aside his guilty plea, counsel properly refrain
from examining the plea colloquy or the voluntariness of the plea.  See United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002).  

        Counsel consider one potential issue not foreclosed by Williams’s appellate waiver:
whether the district court relied on a constitutionally impermissible factor in calculating
Williams’s sentence.  See United States v. Lockwood, 416 F.3d 604, 608 (7th Cir. 2005).  They
ask whether the judge, at sentencing, may have expressed an inappropriate “personal
stake” in the case.  While reviewing Williams’s criminal history, the judge remarked that
Williams’s prior conviction for threatening another judge was “an extremely serious
offense” that “not surprisingly, I take personally.”  Any such claim of unconstitutional bias
would be frivolous.  First, although due process requires a fair proceeding before an
unbiased judge, a claim of bias rises to the level of constitutional significance only in an
extreme case, such as where the judge has “‘a direct, personal, substantial, pecuniary
interest’” in the outcome.  Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 821‐22, 824 (1986)
(quoting Tumey v. Ohio, 273 U.S. 510, 523 (1927)); see Bracy v. Gramley, 520 U.S. 899, 904‐05,
909 (1997).  But more importantly, the judge’s comment taken in the context of the record as
a whole does not reflect any kind of bias.  It came in the midst of the judge’s extensive
discussion of William’s history and characteristics, his lengthy criminal record, the
circumstances of his offense, and the “positive road” that he appeared to be on.  The judge
even remarked that he was “rooting for [Williams]” and wished him the best of luck. 

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.